Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 1 of 70
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 2 of 70



MARY A. INMAN
 minman@pcsf.com
STEPHEN S. HASEGAWA
 shasegawa@pcsf.com
LARRY P. ZOGLIN
 lzoglin@pcsf.com
ARI YAMPOLSKY
 ayampolsky@pcsf.com
PHILLIPS & COHEN LLP
100 The Embarcadero, Suite 300
San Francisco, CA 94105
Tel: (415) 836-9000
Fax: (415) 836-9001

RISHI BHANDARI
 rb@mandelbhandari.com
MANDEL BHANDARI LLP
80 Pine Street, 33rd Floor
New York, NY 10005
Tel: (212) 269-5600
Fax: (646) 964-6667

Attorneys for Qui Tam Plaintiff and Relator
Adam Hart

                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA, and the                          No. _________
STATES OF CALIFORNIA, COLORADO,
CONNECTICUT, DELAWARE, FLORIDA,                            COMPLAINT
GEORGIA, HAWAII, ILLINOIS, INDIANA,
IOWA, LOUISIANA, MARYLAND,
MASSACHUSETTS, MICHIGAN,                                   FILED IN CAMERA AND
MINNESOTA, MONTANA, NEVADA, NEW                            UNDER SEAL PURSUANT TO
HAMPSHIRE, NEW JERSEY, NEW MEXICO,                         31 U.S.C. § 3730(b)(2)
NEW YORK, NORTH CAROLINA,
OKLAHOMA, RHODE ISLAND,
TENNESSEE, TEXAS, VIRGINIA,                                JURY TRIAL DEMANDED
WASHINGTON, WISCONSIN, and the
DISTRICT OF COLUMBIA, ex rel. ADAM
HART,

                                 Plaintiffs,

                   - against -

MCKESSON CORPORATION, MCKESSON



                                               COMPLAINT
    Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 3 of 70




SPECIALTY DISTRIBUTION LLC,
MCKESSON SPECIALTY CARE
DISTRIBUTION JV LLC (f/k/a MCKESSON
SPECIALTY CARE DISTRIBUTION JOINT
VENTURE LP), and MCKESSON SPECIALTY
CARE DISTRIBUTION CORPORATION,
collectively d/b/a MCKESSON SPECIALTY
HEALTH,

                      Defendants.




                                    COMPLAINT
        Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 4 of 70



                                             TABLE OF CONTENTS


I.       INTRODUCTION ...............................................................................................................1
II.      PARTIES .............................................................................................................................5
III.     JURISDICTION AND VENUE ..........................................................................................7
IV.      FEDERAL AND STATE-FUNDED HEALTH CARE PROGRAMS ...............................7
         A.   Medicare ..................................................................................................................7
         B.   Medicaid ..................................................................................................................8
         C.   Other Federal and State-Funded Health Care Programs ..........................................8
V.       APPLICABLE LAW ...........................................................................................................9
         A.         The Anti-Kickback Statute Prohibits Offering Financial Incentives
                    to Induce Physicians to Prescribe Drugs Paid for with Federal
                    Funds ........................................................................................................................9
         B.   Physician Practices Must Comply With the Anti-Kickback Statute
              to Participate in and Receive Payment from Federal and State-
              Funded Health Care Programs ...............................................................................10
VI.      FACTUAL BACKGROUND ............................................................................................12
VII.     MCKESSON’S USE OF BUSINESS-MANAGEMENT TOOLS TO
         INDUCE PHARMACEUTICAL DRUG PURCHASES IN VIOLATION
         OF THE ANTI-KICKBACK STATUTE ..........................................................................14
         A.   The Margin Analyzer .............................................................................................14
              1.      The Margin Analyzer Is a Valuable Business-Management
                      Tool ............................................................................................................14
              2.      McKesson’s Quarterly Use of the Margin Analyzer to
                      Increase Physician Practices’ Drug Profit..................................................19
              3.      McKesson’s Use of the Margin Analyzer to Encourage
                      Customers to Prescribe Fusilev ..................................................................24
         B.   The Regimen Profiler .............................................................................................26
         C.   McKesson Acknowledges Its Business-Management Tools Have
              Significant Value ...................................................................................................28
         D.   McKesson Uses Valuable Inducements to Knowingly Cause the
              Submission of False Claims to Federal and State Health-Insurance
              Programs ................................................................................................................32
VIII.    CAUSES OF ACTION ......................................................................................................34
IX.      PRAYER ............................................................................................................................64
X.       DEMAND FOR JURY TRIAL .........................................................................................65




                                                                     -i-
                                                              COMPLAINT
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 5 of 70



       Qui Tam Plaintiff and Relator Adam Hart (“Relator”), through his attorneys

Phillips & Cohen LLP and Mandel Bhandari LLP, on behalf of the United States of

America, the States of California, Colorado, Connecticut, Delaware, Florida, Georgia,

Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland, Massachusetts, Michigan,

Minnesota, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York,

North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Virginia, Washington,

Wisconsin, and the District of Columbia. (collectively “the States”), for his Complaint

against Defendants McKesson Corporation, McKesson Specialty Distribution LLC,

McKesson Specialty Care Distribution JV LLC (formerly known as McKesson Specialty

Care Distribution Joint Venture LP), and McKesson Specialty Care Distribution

Corporation (collectively “Defendants” or “McKesson”), alleges, based upon personal

knowledge, relevant documents, and information and belief, as follows:

I.     INTRODUCTION
       1.      This is an action to recover damages and civil penalties on behalf of the

United States of America and the States arising from false and/or fraudulent statements,

records, and claims made and caused to be made by Defendants and/or their agents,

employees, and co-conspirators in violation of the federal False Claims Act, 31 U.S.C.

§§ 3729 et seq. (“the Act” or “FCA”), the federal Anti-Kickback Statute (“AKS”), 42

U.S.C. § 1320a-7b(b), and analogous laws of the States.

       2.      McKesson Corporation, headquartered in San Francisco, California,

provides pharmaceuticals, medical supplies, and information technology to health care

providers across the United States. Through its McKesson Specialty Health (“MSH”)

business unit, McKesson is a wholesale distributor of drugs to physician health care

practices engaged in a range of specialties, including oncology.

       3.      As an inducement to purchase pharmaceutical drugs from McKesson

instead of from its competitors, McKesson provides physician practices, free of charge,

valuable business-management tools designed to quantify the financial benefit of


                                               -1-
                                           COMPLAINT
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 6 of 70



prescribing the highest-margin drug or regimen over lower-margin equivalents.

McKesson recognizes the significant independent value of these tools, and encourages its

sales staff to tout their ability to maximize a physician practice’s profits to McKesson’s

customers. Because McKesson’s customers seek and obtain reimbursements from

federally funded health care programs for these kickback-tainted drugs, McKesson’s

conduct violates the AKS.

       4.      This case focuses on two particular tools McKesson provides, the Margin

Analyzer and the Regimen Profiler. The Margin Analyzer identifies all pharmaceutical

drugs a practice purchases and all available “therapeutically interchangeable” alternatives

to those drugs. It identifies the “spread” for each such drug—the difference between the

amount the physician practice can be reimbursed for the drug by a government health

care program or private insurer and the price at which the physician practice may acquire

the drug from McKesson—and calculates the potential increase in profit a practice could

realize if it prescribed only the highest-margin drugs. The Regimen Profiler is similar to

the Margin Analyzer, but analyzes entire courses of treatment regimens, rather than drugs

alone. The Regimen Profiler compares a practice’s reimbursement for a treatment

regimen to the practice’s cost of providing that regimen, and calculates the potential

increase in profit a practice could realize by using only the most profitable alternative

regimen.

       5.      McKesson’s business-management tools are premised upon the

“therapeutic interchangeability” of the drugs considered. They do not purport to identify

any clinical or therapeutic benefit to the drug-prescription decisions they encourage.

Instead, these tools urge doctors to consider “therapeutically interchangeable” options

and to prescribe the highest-margin drug that will best serve the physician practices’

financial interests. Since the highest-margin drug is usually the most expensive drug, this

results in increased cost to payers—including government health care programs, private




                                                 -2-
                                            COMPLAINT
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 7 of 70



insurers, and patients responsible for co-pays—and subverts cost competition among

wholesalers, all without any benefit to patients.

       6.      At all relevant times, McKesson has known that providing valuable

services or tools to induce physician practices to purchase McKesson’s drugs violates the

AKS, which is intended to ensure that physicians make clinical decisions based on

informed, impartial medical judgment, not their personal financial motives. By

influencing physicians’ prescribing practices with valuable kickbacks, McKesson

knowingly and routinely violated this fundamental principle, corrupting physicians’

medical judgment and increasing costs to federal health care programs and beneficiaries.

       7.      All claims that physicians submitted for products or services tainted by

McKesson’s illegal kickbacks are ineligible for reimbursement by Medicare, Medicaid,

and other federal and state-funded health care programs. McKesson has submitted, or

caused others to submit, such kickback-tainted claims. Consequently, McKesson has

damaged the United States and the States in a significant amount.

       8.      McKesson’s conduct alleged in this Complaint violates the federal False

Claims Act and False Claims Acts of the States. The federal False Claims Act was

originally enacted during the Civil War. Congress substantially amended the Act in 1986

to enhance the ability of the United States Government to recover losses sustained due to

fraud against it. Congress amended the Act after it found that fraud in federal programs

was pervasive and that the Act, which Congress characterized as the primary tool for

combating government fraud, was in need of modernization. Congress intended the

amendments to create incentives for individuals with knowledge of fraud against the

Government to disclose the information without fear of reprisals or Government inaction,

and to encourage the private bar to commit legal resources to prosecuting fraud on the

Government’s behalf.

       9.      The FCA prohibits: (a) knowingly presenting, or causing to be presented,

to the federal government a false or fraudulent claim for payment or approval; (b)


                                                    -3-
                                            COMPLAINT
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 8 of 70



knowingly making or using, or causing to be made or used, a false or fraudulent record or

statement material to a false or fraudulent claim; or (c) conspiring to violate any of these

provisions. 31 U.S.C. §§ 3729(a)(1)(A)–(C). Any person who violates the FCA is liable

for a civil penalty of up to $11,000 for each violation, plus three times the amount of the

damages the United States sustains. Id. § 3729(a)(1). Claims for payment resulting from

violations of the AKS are “false claims” under the FCA. 42 U.S.C. § 1320a-7b(g).

       10.     The FCA allows any person having information about an FCA violation to

bring an action on behalf of the United States and to share in any recovery. The FCA

requires the Complaint to be filed under seal for a minimum of 60 days (without service

on the defendant during that time) to allow the government time to conduct its own

investigation and to determine whether to join the suit.

       11.     Defendants’ actions alleged in this Complaint also violate the laws of the

States, each of which has enacted a false claims act analogous to the federal FCA, each of

which requires compliance with the AKS as a condition of payment of Medicaid

reimbursement for drugs that McKesson sold, and many of which have their own

analogous anti-kickback statutes. Specifically, McKesson’s conduct violates the

California False Claims Law, Cal. Gov’t Code §§ 12650 et seq.; the Colorado Medicaid

False Claims Act, Colo. Rev. Stat. §§ 25.5-4-303.5 et seq.; the Connecticut False Claims

Act, Conn. Gen. Stat. §§ 17b-301a et seq.; the Delaware False Claims and Reporting Act,

6 Del. C. §§ 1201 et seq.; the Florida False Claims Act, Fla. Stat. Ann. §§ 68.081 et seq.;

the Georgia State False Medicaid Claims Act, Ga. Code Ann. §§ 49-4-168 et seq.; the

Hawaii False Claims Law, Haw. Rev. Stat. §§ 661-21 et seq.; the Illinois Whistleblower

Reward and Protection Act, 740 Ill. Comp. Stat. §§ 175/1 et seq.; the Indiana False

Claims and Whistleblower Protection Act, Ind. Code Ann. §§ 5-11-5.5-1 et seq.; the Iowa

False Claims Act, Iowa Code §§ 685.1 et seq.; the Louisiana Medical Assistance

Programs Integrity Law, La. Rev. Stat. §§ 46:437.1 et seq.; the Maryland False Health

Claims Act, Md. Code Ann., Health-Gen. §§ 2-601 et seq.; the Massachusetts False


                                                 -4-
                                            COMPLAINT
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 9 of 70



Claims Law, Mass. Gen. Laws ch. 12, §§ 5A et seq.; the Michigan Medicaid False

Claims Act, Mich. Comp. Laws §§ 400.601 et seq.; the Minnesota False Claims Act,

Minn. Stat. §§ 15C.01 et seq.; the Montana False Claims Act, Mont. Code Ann. §§ 17-8-

401 et seq.; the Nevada False Claims Act, Nev. Rev. Stat. Ann. §§ 357.010 et seq.; the

New Hampshire False Claims Act, N.H. Rev. Stat. Ann. §§ 167.61 et seq.; the New

Jersey False Claims Act, N.J. Stat. §§ 2A:32C-1 et seq.; the New Mexico Medicaid False

Claims Act, N.M. Stat. Ann. §§ 27-14-1 et seq.; the New York False Claims Act, N.Y.

State Fin. Law §§ 187 et seq.; the North Carolina False Claims Act, N.C. Gen. Stat. §§ 1-

605 et seq.; the Oklahoma Medicaid False Claims Act, Okla. Stat. tit. 63 §§ 5053 et seq.;

the Rhode Island False Claims Act, R.I. Gen. Laws §§ 9-1.1-1 et seq.; the Tennessee

False Claims Act, Tenn. Code Ann. §§ 4-18-101 et seq., and the Tennessee Medicaid

False Claims Act, Tenn. Code Ann. §§ 71-5-181 et seq.; the Texas Medicaid Fraud

Prevention Law, Tex. Hum. Res. Code Ann. §§ 36.001 et seq.; the Virginia Fraud

Against Taxpayers Act, Va. Code Ann. §§ 8.01-216.1 et seq.; the Washington State

Medicaid Fraud False Claims Act, Wash. Rev. Code §§ 74.66.005 et seq.; the Wisconsin

False Claims for Medical Assistance Act, Wis. Stat. §§ 20.931 et seq.; and the District of

Columbia False Claims Act, D.C. Code §§ 2-381.01 et seq.

       12.     Based on these provisions, Qui Tam Plaintiff and Relator Adam Hart seeks

to recover all available damages, civil penalties, and other relief for federal and state-law

violations alleged in this Complaint in every jurisdiction to which McKesson’s

misconduct has extended.

II.    PARTIES
       13.     Qui Tam Plaintiff and Relator Adam Hart is domiciled in Florida.

McKesson employed Mr. Hart from August 2011 until September 2014 as a Business

Development Executive (“BDE”) in its McKesson Specialty Health business unit.

Within McKesson, BDEs are responsible for acquiring and servicing new customers. Mr.

Hart was responsible for generating new business for McKesson among community-


                                                 -5-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 10 of 70



based oncology practices in the southeastern United States. When Mr. Hart successfully

engaged a new customer, he was also responsible for servicing that customer for the first

year it did business with McKesson; after that time, McKesson would assign

responsibility for the practice to a McKesson Account Executive, an employee

responsible for maintaining and increasing sales to existing customers. At McKesson’s

instruction, Mr. Hart regularly utilized the company’s suite of business-management tools

to induce oncology practices to buy drugs from McKesson.

       14.     Defendant McKesson Corporation is a Delaware corporation with its

corporate headquarters located in San Francisco, California. Defendant McKesson

Specialty Distribution LLC is a Delaware limited liability company and an affiliate of

McKesson Corporation. Defendant McKesson Specialty Care Distribution JV LLC

(formerly known as McKesson Specialty Care Distribution Joint Venture LP) is a

Delaware limited liability company and an affiliate of McKesson Corporation.

Defendant McKesson Specialty Care Distribution Corporation is a Delaware corporation

and an affiliate of McKesson Corporation. With respect to the allegations in this

Complaint, Defendants do business as McKesson Specialty Health.

       15.     According to its most recent annual report, McKesson delivers to health

care providers pharmaceuticals, medical supplies, and health care information

technology. For the year ending March 31, 2014, McKesson Corporation reported

revenues of $137.6 billion. McKesson and its MSH business unit sell pharmaceutical

drugs in every state in the United States, have representatives with territorial

responsibility covering, in the aggregate, every state in the United States, and physically

conduct sales or marketing activity in every state in the United States.

       16.     McKesson Corporation operates both a distribution line of business and a

technology line of business. Within its distribution line of business, McKesson operates

various business units under separate trade names, including several focused on

pharmaceutical distribution and services in North America.


                                                 -6-
                                            COMPLAINT
       Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 11 of 70



III.    JURISDICTION AND VENUE
        17.     This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1331, 28 U.S.C. § 1367, and 31 U.S.C. § 3732, the last of which confers

jurisdiction on this Court for actions brought pursuant to 31 U.S.C. §§ 3729 and 3730. In

addition, 31 U.S.C. § 3732(b) confers jurisdiction on this Court over the state-law claims

asserted in Counts 2 through 31 of this Complaint.

        18.     This Court has personal jurisdiction over Defendants pursuant to 31

U.S.C. § 3732(a), which authorizes nationwide service of process, and because

Defendants have minimum contacts with the United States. Moreover, Defendants can

be found in, reside, and/or transact or have transacted business in this District.

        19.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and

1395(a), and 31 U.S.C. § 3732(a) because Defendants can be found in and/or transact or

have transacted business in this District. At all times relevant to this Complaint,

Defendants regularly conducted substantial business, maintained employees, and/or made

significant sales in this District. In addition, statutory violations, as alleged in this

Complaint, occurred in this District.

IV.     FEDERAL AND STATE-FUNDED HEALTH CARE PROGRAMS

        A.      Medicare
        20.     Medicare is a federally funded health-insurance program primarily

benefitting the elderly. The allegations in this Complaint implicate Medicare Part B, the

Voluntary Supplemental Insurance Plan. Part B covers the cost of services that

physicians and certain other health care providers perform if the services are medically

necessary and the provider personally and directly provides them.

        21.     Medicare pays physicians only for services it considers “reasonable and

necessary for the diagnosis or treatment of illness or injury.” Social Security Act

§ 1862(a)(1)(A). Physicians who wish to participate in the Medicare program must




                                                   -7-
                                              COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 12 of 70



ensure that services are provided “economically and only when, and to the extent,

medically necessary.” 42 U.S.C. § 1320c-5(a).

       22.     The Centers for Medicare and Medicaid Services (“CMS”), an agency of

the Department of Health and Human Services (“HHS”), administers the Medicare

program.

       B.      Medicaid
       23.     Medicaid was created in 1965 under Title XIX of the Social Security Act.

The federal Government and states that participate in the program jointly fund it.

Participating states receive federal money to provide certain medical services to the poor.

42 U.S.C. § 1396 et seq. The federal Government reimburses states each quarter for a

percentage of their expenditures made in providing specific types of “medical assistance”

under the plan. Id. § 1396b(a)(1).

       24.     Individuals may be “dual eligible” for both the Medicare program (as the

primary insurer) and the Medicaid program (as the secondary insurer).

       25.     Medicare beneficiaries known as “qualified Medicare beneficiaries”

(“QMBs”) are elderly or disabled persons who qualify for Medicare but who—though not

poor enough to qualify for Medicaid—cannot afford to pay Medicare Part B’s premiums,

deductibles, and copayments. Id. § 1396d(p)(1). Federal law requires state Medicaid

programs to pay the Medicare costs QMBs incur that the federal government does not

reimburse. Id. §§ 1396a(a)(10)(E)(i), 1396d(p)(3). Since Medicare Part B pays only 80

percent of the approved charge for covered services, state Medicaid programs are

responsible for paying the remaining 20 percent of a QMB’s copayments if the QMB

lacks private insurance to cover those expenses.

       C.      Other Federal and State-Funded Health Care Programs
       26.     The federal Government administers other health care programs that

include, but are not limited to, TRICARE, CHAMPVA, and the Federal Employee Health

Benefit Program.


                                                -8-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 13 of 70



       27.     TRICARE, which the United States Department of Defense administers, is

a health care program for individuals and dependents affiliated with the armed forces.

       28.     CHAMPVA, which the United States Department of Veterans Affairs

administers, is a health care program for the families of veterans with 100-percent

service-connected disabilities.

       29.     The Federal Employee Health Benefit Program, which the United States

Office of Personnel Management administers, provides health insurance for federal

employees, retirees, and their survivors.

       30.     The States have programs providing health care benefits to certain

individuals based on those individuals’ financial need, employment status, or other

factors. This Complaint refers to those programs as “state-funded health care programs.”

V.     APPLICABLE LAW

       A.      The Anti-Kickback Statute Prohibits Offering Financial Incentives to
               Induce Physicians to Prescribe Drugs Paid for with Federal Funds
       31.     Congress enacted the AKS out of concern that kickbacks to physicians

would result in those individuals providing goods or services to patients in response to

economic self-interest, rather than untainted medical judgment. Underlying the statute is

an understanding that corrupted medical judgment may lead to physicians providing

goods or services that are medically unnecessary, of poor quality, or even harmful to a

vulnerable patient population. The AKS addresses the substantial risk that kickback-

tainted medical decisions may increase costs to federal health care programs and

beneficiaries, and result in the overutilization of goods and services. The AKS also

benefits the public fisc because it excludes kickbacks and other inducements whose value

may not be passed on to the Government from the market for Government-reimbursed

health care services and products, thus ensuring that decisions between competing health

care services are made solely on the basis of merit and price. The AKS’s prohibition




                                                -9-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 14 of 70



against the payment of kickbacks applies regardless of whether a particular kickback

actually gives rise to the effects Congress feared.

       32.       The AKS prohibits any individual or entity from “knowingly and willfully

offer[ing] or pay[ing] any remuneration (including any kickback, bribe or rebate) directly

or indirectly, overtly or covertly, in cash or in kind to any person to induce such person ...

to purchase ... or arrange for or recommend purchasing … any good, facility, service, or

item for which payment may be made in whole or in part under a Federal healthcare

program.” Id. § 1320a-7b(b). Under the statute, companies that sell pharmaceutical

drugs may not offer or pay any remuneration—which includes anything of value—to

induce physicians or others to purchase, order, or recommend pharmaceuticals for which

a federally funded health care program may pay.

       B.        Physician Practices Must Comply With the Anti-Kickback Statute to
                 Participate in and Receive Payment from Federal and State-Funded
                 Health Care Programs
       33.       Compliance with the AKS is a condition of payment under federally

funded health care programs. A claim that includes items or services resulting from a

violation of the AKS constitutes a false or fraudulent claim for purposes of the False

Claims Act. 42 U.S.C. § 1320a-7b(g). Such a claim is false or fraudulent under the FCA

because providers of such services are ineligible to participate in government health care

programs and because the government would not have paid such claims had it known of

the kickbacks.

       34.       The States also have enacted statutes prohibiting kickbacks in connection

with State Medicaid services. Pursuant to State statutes, regulations, and other

administrative materials, the States have made compliance with both federal and State

anti-kickback statutes and rules a prerequisite to a physician’s right to receive or retain

reimbursement payments from state-funded health care programs. See Cal. Welf. & Inst.

Code §§ 14107.2(a), (b), 14107.11-(a)(2); 10 Colo. Code Regs. §§ 2505-10-

8.076.1(7)(b), (j); Conn. Gen. Stat. §§ 53a-161c, 53a-161d; Conn. Agencies Reg. § 17b-


                                                -10-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 15 of 70



262-531(b); Del. Code Ann. tit. 31, § 1005; D.C. Code § 4-802(c)–(d); Fla. Stat.

§§ 409.907, 409.920(2)(e); Haw. Code R. § 17-1739.1-3(c); 305 Ill. Comp. Stat. 5/8A-

3(b)(2), (c)(2); Ind. Code §§ 12-15-22-1, 12-15-24-2; 405 Ind. Admin. Code 1-1-4(a)(6);

Iowa Code § 249A.47(f); La. Rev. Stat. Ann. § 46:438.2(2)(A)(2); Md. Code Ann., Crim.

Law §§ 8-511, 8-516; Md. Code Regs. § 10.09.03.09; Mass. Gen. Laws ch. 118E § 41;

130 Mass. Code Regs. §§ 450.249(B)-(c), 450.261; Mich. Comp. Laws § 400.604; Minn.

Stat. §§ 256B.064-1a(7), 256B.064-1b; Minn. R. §§ 9505.2165-4(C), 9505.2215-1A;

Mont. Code Ann. § 45-6-313(1)(b)(i); Mont. Admin. R. §§ 37.85.406(10), 37.85.501(h),

(k); Nev. Rev. Stat. § 422.560(1)(a); N.H. Rev. Stat. Ann. 167:58–62, 167:61-a(I)(i); N.J.

Stat. Ann. § 30:4d-17(c); N.J. Admin. Code § 10:49-5.5(a)(17); N.M. Stat. Ann. § 30-44-

7(A)(1); N.M. Code R. §§ 8.302.1.11, 8.351.2.9-13; N.Y. Soc. Serv. Law § 366-D(2);

N.Y. Comp. Codes R. & Regs., tit. 18, §§ 515.2(b)(5), 518.1-2; N.C. Gen. Stat. §§ 108A-

63(g), (h), 108A-70.16; N.C. Admin. Code 22F.0301(5); Okla. Stat., tit. 56,

§ 1005(A)(6); R.I. Gen. Laws §§ 5-48.1-3(a), (b), 40-8.2-3(a)(2); R.I. Code R.

§ 0301.20(1); Tenn. Code Ann. §71-5-118; Tenn. Comp. R. & Regs. §§ 1200-13-1-

.05(1)(a)(6), 1200-13-1-.21(2), (3); Tex. Hum. Res. Code Ann. §§ 32.039(b),

32.039(c)(1); Tex. Penal Code Ann. § 35A.02(a)(5); Va. Code Ann. § 32.1-315; Wash.

Rev. Code § 74.09.240; Wash. Admin. Code § 182-502-0016(1); Wis. Stat. § 946.91(3);

Wis. Admin. Code D.H.S. §§ 106.02(4), 106.06(1), 107.02(2)(a); see also Florida

Medicaid Provider Handbook; Georgia Medicaid Manual; Hawaii State Medicaid

Manual; Illinois Medicaid Handbook; Indiana Medicaid Provider Manual; Louisiana

Medicaid Provider Manual; Michigan Medicaid Provider Manual; Minnesota Medicaid

Provider Manual; Nevada Medicaid Services Manual; Oklahoma Medicaid Provider

Billing and Procedure Manual; Virginia Medicaid Provider Manual; Wisconsin Medicaid

Policy Manual.

       35.     Many states, including California, Colorado, Connecticut, Delaware,

Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland, Massachusetts,


                                              -11-
                                          COMPLAINT
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 16 of 70



Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North

Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Virginia, Washington, and the

District of Columbia, also require Medicaid providers to enter into provider agreements

requiring them to comply with all applicable federal and State Medicaid laws (sometimes

with specific emphasis on the AKS) and/or conditioning the right to payment on

compliance with those laws.

VI.    FACTUAL BACKGROUND
       36.     Treatment for chronic, serious, or life-threatening medical conditions,

such as cancer, frequently includes the use of certain drugs referred to as “specialty

drugs.” Specialty drugs generally are complex to manufacture, demand special handling

and administration, require a health care provider to administer them and to provide

ongoing clinical support, and often are more expensive on a per-unit and per-patient basis

than traditional drugs.

       37.     Pharmaceutical wholesale distributors like McKesson buy specialty drugs

from manufacturers and resell those drugs to their customers, including community

oncology practices.

       38.     Community oncology practices, which provide services in an office setting

(as distinguished from practices that provide cancer care in a hospital setting), acquire

specialty drugs in two ways. Practices can arrange to obtain drugs from a specialty

pharmacy, which then bills a patient’s insurance company itself. Alternatively, practices

can buy specialty drugs from a drug wholesaler. In the latter case, oncology practices

pay a wholesaler for the patient’s drugs and then bill a patient’s insurer, a process

sometimes referred to as “buy-and-bill.” This Complaint concerns McKesson’s provision

of unlawful inducements to “buy-and-bill” physician practices.

       39.     Medicare Part B reimburses community oncology practices for the drugs

they administer to eligible beneficiaries. Since 2005, Medicare has calculated payments

for prescription drugs under Part B using the average sales price (“ASP”) reimbursement


                                                -12-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 17 of 70



methodology. The ASP is a manufacturer’s aggregate sales price of a drug to all

purchasers in the United States in a calendar quarter, divided by the total number of units

of the drug the manufacturer sold in that same quarter, net of price concessions.

       40.     To obtain payment for drugs under Part B, physician practices submit

claims to Medicare contractors using Healthcare Common Procedure Coding System

(“HCPCS”) codes, each of which defines the drug’s name and the amount of drug

represented by one unit of the code.

       41.     For the majority of time since CMS implemented the ASP methodology,

CMS has set the Medicare-approved price for drugs under Part B at 106 percent of the

volume-weighted ASP for the drugs associated with each HCPCS code. Congress

imposed a 2-percent payment reduction on the Medicare-approved amount for Part B

claims dated on or after April 1, 2013.

       42.     CMS pays 80% of the Medicare-approved price for the drugs eligible

beneficiaries receive. The remaining 20% either is paid by Medicare beneficiaries or is

covered by insurance those beneficiaries purchase for this purpose.

       43.     McKesson, through its MSH business unit, is a wholesale distributor of

specialty drugs to community oncology practices and other specialty-care providers. As

of April 2014, MSH’s annual revenues exceeded $9 billion.

       44.     While MSH operates several lines of business, this Complaint concerns its

business of providing services to community oncology practices. MSH’s oncology

business—which generates $7 billion of MSH’s $9 billion in annual revenues, making it

MSH’s largest line of business by revenue—is further split into two divisions: the U.S.

Oncology Network (“USON”) and what McKesson calls the “open market.”

       45.     Relator’s allegations concerning the illegal inducements McKesson offers

physician practices pertain only to the “open market” division in which Relator worked

as a Business Development Executive. They do not extend to the sales and marketing

practices of USON, which was a separate business merged into MSH that is now a


                                               -13-
                                           COMPLAINT
       Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 18 of 70



separate division with a distinct business model, customer base, sales team, and

management structure.

        46.    MSH’s “open market” division is a traditional drug wholesaler and

distributor. MSH purchases drugs from a manufacturer and sells them to practices

willing to buy them at a marked-up rate. As an inducement for those purchases,

McKesson gives its “open market” customers, free of charge, the Margin Analyzer and

Regimen Profiler—the two valuable business-management tools at issue in this

Complaint.

VII.    MCKESSON’S USE OF BUSINESS-MANAGEMENT TOOLS TO
        INDUCE PHARMACEUTICAL DRUG PURCHASES IN VIOLATION OF
        THE ANTI-KICKBACK STATUTE
        47.    The health of McKesson’s specialty-drug distribution business depends

entirely on the decision oncology practices make every day to purchase cancer drugs

from McKesson rather than from its competitors. To develop and maintain an edge over

those competitors, for several years McKesson has given, and continues to give, its

customers valuable business-management tools at no cost. These tools, which include the

Margin Analyzer and the Regimen Profiler, have significant, independent value for which

practices would otherwise pay substantial sums of money. Because McKesson provides

these valuable tools to induce physicians to purchase drugs from it, McKesson’s conduct

violates the federal Anti-Kickback Statute and similar state laws.

        A.     The Margin Analyzer

               1.     The Margin Analyzer Is a Valuable Business-Management Tool
        48.    Since approximately 2011, McKesson sales representatives have offered

McKesson’s customers complimentary access to the Margin Analyzer. Brian Larson,

McKesson Specialty Health’s Director of Clinical Services and a registered pharmacist,

developed the Margin Analyzer and continues to maintain it for McKesson.

        49.    Exhibit 1, attached hereto, is an excerpt of a Margin Analyzer for the

fourth quarter of 2012 that McKesson developed for “Customer A.” Customer A’s true


                                               -14-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 19 of 70



name is omitted for purposes of this Complaint, but Relator will identify Customer A to

the Court or Defendant upon request. Relator is in possession of an unredacted copy of

this Margin Analyzer, as well as numerous other Margin Analyzers for many McKesson

customers covering various time periods.

       50.     The Margin Analyzer is a business-management tool that analyzes “the

economic impact of the clinical decisions being made in [a] practice” and recommends

what “therapeutically interchangeable” drugs a physician practice should prescribe to

maximize its profit. Exhibit 2, attached hereto, is a McKesson “sell sheet” describing the

benefits of the Margin Analyzer. The Margin Analyzer is customized for each physician

practice and is constantly updated with the physician practice’s drug-purchase data and

with drug-price data from Medicare and other payers.

       51.     The Margin Analyzer enables a practice to scrutinize its profitability on

every drug it purchases from McKesson. The cornerstone of its power to “optimiz[e]

revenue opportunities” is the Therapeutic Interchange Calculator (“TIC”). Ex. 2.

       52.     To create the Margin Analyzer’s TIC for a customer, McKesson begins

with a generic template created by Brian Larson. On a quarterly basis, McKesson

imports the new Medicare fee schedule into the Margin Analyzer template. This

information details the amount Medicare reimburses the practice for each drug the

practice prescribes.

       53.     McKesson then obtains information detailing a given customer’s drug

purchases for the most recent quarter. McKesson sales representatives generally extract

this data from McKesson’s SAP Business Warehouse database, which includes the

practice’s cost of acquiring each drug from McKesson (inclusive of any rebates and

discounts the practice gets from the manufacturer and McKesson), as well as the total

amount of each drug the practice purchased. McKesson’s SAP database produces two

reports—called “Customer Material Price-Margin Analyzer” and “Purchase Material

History Rollup-Margin Analyzer”—that supply the necessary purchase-history data for


                                               -15-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 20 of 70



McKesson sales representatives to import into the Margin Analyzer. For new customers

(for whom McKesson does not already have data), McKesson must obtain utilization data

from the customer itself.

       54.     If the customer or potential customer wishes, McKesson also incorporates

into the Margin Analyzer the fee schedule of any commercial insurer (e.g., Blue

Cross/Blue Shield, Cigna, Aetna, Humana, United Healthcare Group, or Coventry) that

reimburses the customer for its pharmaceutical-drug purchases. McKesson must obtain

this information directly from the customer. This information allows McKesson to

calculate non-Medicare drug-reimbursement rates applicable to the particular customer.

       55.     After these datasets are loaded, the Margin Analyzer automatically

calculates: (a) the rates at which particular drugs were reimbursed to the customer in the

prior quarter, the rate at which they will be reimbursed in the upcoming quarter, and the

aggregate reimbursement amount for each of those drugs during both periods; and (b) the

rates at which other, therapeutically interchangeable drugs would have been reimbursed

to the customer by Government health care programs and private insurers (if the

customer has provided private-insurance data), and the aggregate reimbursement amount

the customer could have obtained had it prescribed those drugs, instead of the drugs it

actually prescribed.

       56.     The Margin Analyzer groups these calculations by “therapeutic

interchange” category. Broadly speaking, the TIC identifies drugs within certain drug

categories that McKesson claims are therapeutically interchangeable with one another.

The drug categories for which McKesson has developed therapeutic-interchange lists

include:

              Antiemetics, used to treat vomiting and nausea;

              Bone-metastases drugs, used to relieve pain and treat complications if
               cancer has spread to bone;

              Osteoporosis drugs, used to treat bone-density loss;


                                               -16-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 21 of 70




               Folates, used to treat or prevent the toxic effects of certain drugs used to
                treat bone cancer;

               Erythropoiesis-stimulating agents, used to treat anemia;

               Colony-stimulating factors, used to support white-blood-cell levels and
                strengthen the immune system;

               Intravenous immunoglobulins, used to support the development of
                antibodies in the immune system to prevent infections;

               Parenteral irons, used to treat iron-deficiency anemia;

               Prostate drugs, used to treat symptoms of prostate cancer; and

               Anticoagulants, used to treat venous thromboembolism, which is the
                formation of a blood clot in a deep vein.
        57.     For each of these drug categories, the Margin Analyzer contains a sheet

that compares a practice’s purchase volume, acquisition cost, and profit margin for every

therapeutically interchangeable drug in that category. In each category-specific sheet, the

Margin Analyzer allows a practice to model how much more money it could make if it

were to shift its purchases to the highest-margin drug in the category. It does this by

computing the difference between a practice’s aggregate margins on all drugs in a given

category (in a cell called “Current: Annual Net Profit”) with a forecast of the practice’s

profit if it were to prescribe just the highest-margin drug in that category (in a cell titled

“Forecast: Annual Net Profit”).

        58.     The Margin Analyzer compiles the analyses it performs on each drug

category on a summary sheet entitled “TIC Exec Sum.” This sheet sums up how much

profit a practice can earn if it shifts its prescriptions to the most lucrative drug in each

category.

        59.     The Margin Analyzer only purports to compare “[c]linically equivalent

drugs ... against each other to observe which products make the most financial sense.”

Exhibit 3 (McKesson sales training document providing information about “elevator

pitches” and “talking points”). It does not evaluate the comparative medical benefits of


                                                  -17-
                                             COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 22 of 70



alternative drugs. The Margin Analyzer’s sole function is to identify which among

several equivalent drugs will earn a practice—and, not coincidentally, McKesson—the

most money. The TIC is the primary way McKesson helps a practice “maximize [its]

economics.” Ex. 3.

       60.     As a general matter, McKesson deploys the Margin Analyzer in two

situations. The first is in the context of “Quarterly Business Reviews,” sales meetings

McKesson uses to provide its customers free financial and business-management advice

every three months. Quarterly Business Reviews are face-to-face meetings between

McKesson’s BDEs or Account Executives and their assigned physician-practice

customers. When CMS releases its Medicare Part B drug-reimbursement rates (which it

does four times a year), McKesson generates each customer’s customized Margin

Analyzer and sends out its sales force to each physician practice with a detailed analysis

of the practice’s finances and business operations. If a McKesson sales representative is

not comfortable discussing the clinical aspects of the drugs at issue, McKesson

designates a “clinical specialist” (usually a trained pharmacist) to accompany the sales

representative to the meeting. McKesson uses the Margin Analyzer during the Quarterly

Business Review to evaluate the practice’s drug-purchasing history from the previous

quarter. McKesson also exploits the tool to steer the physician practice to prescribe the

highest-margin drugs in the coming quarter. See Ex. 3. Physician practices are

especially grateful for the free financial and business-management advice McKesson

gives them each quarter because of the significant value of the service.

       61.     The second situation in which McKesson deploys the Margin Analyzer is

in campaigns to promote new drugs or new pricing terms. This occurs when a new, high-

margin drug comes to market, or an existing drug’s price terms or reimbursement rates

improve considerably to create a new, high-margin “opportunity.” When that happens,

McKesson equips its sales team with Margin Analyzers to show practices how to




                                               -18-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 23 of 70



monetize the “opportunity” by purchasing the higher-margin drug over its therapeutically

interchangeable competitors.

         62.   Examples of each of these two uses of the Margin Analyzer are described

below.

               2.     McKesson’s Quarterly Use of the Margin Analyzer to Increase
                      Physician Practices’ Drug Profit
         63.   As described above, McKesson updated the Margin Analyzer every three

months following CMS’s issuance of its quarterly Medicare Part B drug-reimbursement

rates and used it to assist McKesson’s customers in maximizing their profit from the

prescription of drugs. This section details the use of the Margin Analyzer with Customer

A, the exemplar customer for whom Exhibit 1 was prepared. McKesson’s use of the

Margin Analyzer with Customer A was similar to, and is representative of, its use of the

Margin Analyzer with its other customers. Relator has records detailing similar use of

the Margin Analyzer with numerous other customers.

         64.   In the second quarter of 2012, McKesson presented Customer A, a

community oncology practice, with a Margin Analyzer report. McKesson’s analysis

revealed that in the first three months of 2012, Customer A purchased 905 doses of

antiemetic drugs used to treat vomiting and nausea. See Exhibit 4 (excerpt of McKesson

Quarter 2 2012 Margin Analyzer for Customer A). Thirty of those doses, or 3% of the

total doses of antiemetics Customer A purchased, were of a drug called Aloxi. That

quarter, Customer A purchased each dose of Aloxi for $177.61; CMS’s reimbursement

rate for each dose provided to a Medicare beneficiary was $184.41.

         65.   The remaining antiemetics Customer A purchased between January and

March 2012 were 875 doses of a drug called Ondansetron. Customer A paid $1.42 for

each dose of Ondansetron, for which Medicare reimbursed $1.97.

         66.   The Margin Analyzer calculated that Customer A obtained an annualized

net profit of $2,734 from Medicare on its existing mix of antiemetics.



                                               -19-
                                          COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 24 of 70



       67.     The Margin Analyzer, however, showed Customer A how it could do

better. If Customer A shifted its prescriptions of antiemetics entirely to Aloxi—which

would result in $6.80 in profit to Customer A per dose, as opposed to $0.55 in profit per

dose for Ondansetron—the Margin Analyzer calculated that Customer A could instead

earn an annualized net profit of $24,616 on its prescriptions of antiemetic drugs to

Medicare beneficiaries. In other words, by prescribing Aloxi rather than Ondansetron—a

change that, according to McKesson, had no therapeutic benefit—Customer A could

increase its profitability on antiemetic drugs by more than 800%. If it did so, Medicare’s

spending on antiemetics at this single oncology practice would increase 2200% for as

long as reimbursement rates for the drugs in question stayed the same.

       68.     In the same quarter, McKesson suggested a similar change in Customer

A’s drug-distribution mix for parenteral irons, a category of drugs used to treat anemia.

The Margin Analyzer listed five therapeutically interchangeable drugs: Infed,

Dexferrum, Nulecit, Feraheme, and Venofer. The Margin Analyzer then compared the

acquisition cost and Medicare reimbursement per dose:


             Drug           Acquisition cost      Medicare reimbursement
                            per dose              per dose
             Infed          $346.75               $361.94
             Dexferrum      $235.62               $241.94
             Nulecit        $351.89               $309.28
             Feraheme       $559.18               $647.70
             Venofer        $320.00               $290.00



       69.     In the first quarter of 2012, Customer A purchased 45 doses of Infed and

no other parenteral irons from its wholesale supplier. McKesson advised that if Customer

A were to change this mix so that it prescribed Infed 20% of the time and Feraheme the

remaining 80% of the time, Customer A’s annualized net profit on parenteral irons would

increase 386%, from $2,734 to $13,294 a year. Medicare’s payments for parenteral irons


                                               -20-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 25 of 70



would increase by 63%, as long as reimbursement rates for the drugs in question stayed

the same, despite the absence of any claimed medical benefit from the change.

       70.     The Margin Analyzer repeated this analysis for each “therapeutically

interchangeable” category of drugs that Customer A prescribed.

       71.     The “TIC Exec Sum” showed Customer A’s managers that, across all drug

categories, if the practice optimized its existing drug purchases—changing its drug mix to

prescribe higher margin drugs among therapeutically interchangeable alternatives—

Customer A could nearly double its profit on its pharmaceutical drug sales.

       72.     The Margin Analyzer also includes a “cheat sheet” feature that illustrates

the TIC and identifies the most profitable drug among therapeutically interchangeable

alternatives (based on the quarter’s Medicare reimbursement rates and the current rates of

commercial insurers). On occasion, McKesson suggests that physician practices post the

chart, which it calls the “cheat sheet,” in locations where doctors make prescription

decisions.

       73.     For example, McKesson developed the following “cheat sheet” for

Customer A for the last quarter of 2012:




                                               -21-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 26 of 70




                                                                                              A
                                                                                          G
                                           R




                                                                  re




                                                                                        y
                                        A




                                                                          a




                                                                                         tr
                                       P




                                                                ca




                                                                        an




                                                                                       en
                                                       na
                                               na
                                       S




                                                             di




                                                                        m




                                                                                C
                                    B




                                                                                    ov
                                                    et
                                               ig




                                                                               H
                                   C




                                                             e




                                                                        u
                                                            M




                                                                       H




                                                                              U
                                   B



                                            C


                                                    A




                                                                                    C
                           ALOXI               X
   AntiEmetics      GRANISETRON    X                                    X
                   ONDANSETRON                      X        X                 X    X




                    PAMIDRONATE    X           X    X                   X      X    X
   Bone Health           ZOMETA                              X
                          XGEVA
                          PROLIA




                        ARANESP    X                X                   X           X
                        PROCRIT                X             X                 X
     ESA's



                    NEUPOGEN 300
                    NEUPOGEN 480   X           X    X                   X      X    X
      CSF's              LEUKINE
                       NEULASTA                              X




                           INFED                                                    X
                      DEXFERRUM    X           X    X                   X      X
         Irons
                 SOD FERRIC GLUC
                      FERRAHEME                              X
                        VENOFER




                         LUPRON    X           X    X                   X      X    X
                        ELIGARD                              X
    Prostate           FIRMAGON
                       TRELSTAR
                        ZOLADEX




                        FRAGMIN                X    X        X                 X
    AntiCoag         ENOXAPARIN    X                                    X           X
                        ARIXTRA




Ex. 1.

           74.   As the “cheat sheet” above demonstrates, McKesson uses the Margin

Analyzer to induce doctors to prescribe different drugs based on the identity of the payer.

In this example, McKesson advised Customer A that a patient who required an antiemetic

drug to treat vomiting and nausea in the final three months of 2012 should be prescribed

Aloxi if Cigna paid for her care, Granisetron if Blue Cross Blue Shield or Humana were

responsible for it, and Ondansetron if Medicare, Aetna, United Health Care, or Coventry


                                                        -22-
                                                    COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 27 of 70



covered the costs. In other words, McKesson recommended that Customer A make drug-

prescription decisions on the basis of which drug would be most profitable for the

physician practice, not on which would be the most beneficial for the patient.

       75.       At times, the specific drugs McKesson promoted changed from quarter to

quarter due to reimbursement-rate fluctuations. This practice is evident in the “cheat

sheet” McKesson provided to Customer A for the first quarter of 2013, which

immediately followed the “cheat sheet” described above. McKesson’s first-quarter 2013

“cheat sheet” was as follows:




                                                                                            A
                                                                                           G
                                            R




                                                                  re




                                                                                            y
                                         A




                                                                           a




                                                                                          tr
                                        P




                                                                ca




                                                                         an




                                                                                        en
                                                       na
                                                na
                                        S




                                                             di




                                                                        m




                                                                                 C
                                     B




                                                                                     ov
                                                     et
                                                ig




                                                                                H
                                    C




                                                             e




                                                                        u
                                                            M




                                                                       H




                                                                               U
                                    B




                                             C



                                                     A




                                                                                     C
                            ALOXI               X
   AntiEmetics       GRANISETRON    X                 X      X          X       X
                    ONDANSETRON




                    PAMIDRONATE
   Bone Health            ZOMETA
                           XGEVA    X           X     X      X          X       X     X
                          PROLIA




                         ARANESP
                         PROCRIT    X           X     X      X          X       X     X
     ESA's



                    NEUPOGEN 300
                    NEUPOGEN 480
      CSF's              LEUKINE    X                 X      X          X             X
                        NEULASTA                X                               X




                            INFED
                      DEXFERRUM
      Irons
                  SOD FERRIC GLUC
                      FERRAHEME     X           X     X      X          X       X     X
                         VENOFER




                          LUPRON
                         ELIGARD    X                 X      X          X       X     X
    Prostate            FIRMAGON
                        TRELSTAR                X
                         ZOLADEX




                         FRAGMIN    X           X     X      X          X       X     X
    AntiCoag          ENOXAPARIN
                         ARIXTRA




Exhibit 5 (excerpt of McKesson Quarter 1 2013 Margin Analyzer for Customer A).

                                                          -23-
                                                     COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 28 of 70



       76.     As a comparison of the two sheets reveals, McKesson encouraged

Customer A to prescribe Ondansetron to Medicare patients in the fourth quarter of 2012,

but to prescribe Granisetron (another antiemetic that McKesson believed to be

“therapeutically interchangeable” with Ondansetron) to the same Medicare patients in the

first quarter of 2013, without regard to whether there could be adverse effects from such

an abrupt change in medications. Similarly, over the same period, McKesson changed its

recommendations for the prescription of bone-health drugs and colony-stimulating

factors to Medicare patients.

       77.     The above description of how McKesson used the Margin Analyzer with

Customer A is a representative example of how McKesson used the Margin Analyzer

with hundreds of its physician-practice customers.

               3.      McKesson’s Use of the Margin Analyzer to Encourage Customers
                       to Prescribe Fusilev
       78.     As noted above, McKesson also deploys the Margin Analyzer in

campaigns to promote new drugs or new pricing terms. One example of McKesson’s use

of the Margin Analyzer to support drug-specific campaigns is its 2013 rollout of new

pricing for Fusilev, a folate analog indicated to diminish the toxicity and counteract the

effects of certain primary cancer-treatment drugs.

       79.     Before 2013, physician-practice customers who prescribed Fusilev to

Medicare patients lost money on the drug if they purchased it from McKesson. Because

of the high price at which McKesson acquired Fusilev from its manufacturer, Spectrum

Pharmaceuticals, the price McKesson charged its customers exceeded the Medicare

reimbursement rate for the drug. As a result, prior to 2013, McKesson’s physician-

practice customers usually prescribed Leucovorin (which, according to McKesson, is

“therapeutically interchangeable” with Fusilev) rather than Fusilev.

       80.     In 2013, Spectrum changed its sale terms and began to offer rebates on

Fusilev that resulted in lower prices to both McKesson and physician practices. The



                                                -24-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 29 of 70



price changes enabled both McKesson and its customers to make a substantial profit on

Fusilev administered to Medicare beneficiaries (and participants in several private

insurance plans).

       81.     Leucovorin was, and remains, far cheaper than Fusilev, and, according to

McKesson itself, is “therapeutically interchangeable” with Fusilev. Nonetheless, because

both McKesson and its physician-practice customers could profit greatly from the

medically unnecessary switch from Leucovorin to Fusilev, in 2013, McKesson launched

a coordinated campaign to “convert” oncology practices from prescribing Leucovorin to

prescribing Fusilev, using the Margin Analyzer as their primary tool. McKesson

equipped its representatives with the “Fusilev Calculator,” a drug-specific variant of the

Margin Analyzer designed to quantify Fusilev’s margin potential over Leucovorin.

       82.     The Fusilev Calculator showed that McKesson sold its customers 700-

milligram doses of Leucovorin for $59.14 per dose, which Medicare reimbursed at

$65.62 per dose, resulting in a spread—a profit margin to the physician practice—of

$6.48 per dose. (McKesson itself acquired Leucovorin for $56.50 per dose, for a

McKesson unit profit margin of $2.64 per dose.) See Exhibit 6 (copy of McKesson

Fusilev Calculator). By contrast, the Fusilev Calculator showed that McKesson charged

its customers $1,190 for an equivalent dose of Fusilev (350 milligrams), and that

Medicare reimbursed those customers $1,232.91 per dose, for a spread of $42.91 per

dose. Thus, the Fusilev Calculator showed that a physician practice could make

approximately eight times as much in profit on a dose of Fusilev prescribed for a

Medicare beneficiary as it could make on a dose of Leucovorin. (McKesson itself would

make a unit profit of $177.73 per dose, or 67 times the profit it would make on

Leucovorin.) If the physician practice accepted the Fusilev Calculator’s recommendation

to switch to prescribing Fusilev rather than Leucovorin, CMS would pay $933.83 more

per dose (as the actual amount Medicare pays a physician practice is 80% of CMS’s

established reimbursement rate). In other words, Medicare would spend almost 19 times


                                               -25-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 30 of 70



as much as it would pay for an equivalent dose of Leucovorin—even though the two

drugs were, according to McKesson itself, “therapeutically interchangeable.”

       83.     The goal of McKesson’s campaign was to get all of its customers to buy

Fusilev instead of Leucovorin. Achieving this goal would translate into financial rewards

for McKesson and the physician practices to whom it sold the drug, but it would come at

a significant cost to the Medicare program, as well as to Medicare beneficiaries who

would experience a substantial hike in their 20% coinsurance responsibility.

       B.      The Regimen Profiler
       84.     The Regimen Profiler is another business-management tool introduced in

2006 that McKesson provides to oncology practices free of charge in order to develop

loyalty to McKesson.

       85.     The Regimen Profiler is similar to the Margin Analyzer in that both

analyze a practice’s drug-purchasing and reimbursement trends. However, while the

Margin Analyzer evaluates profitability at the drug level, the web-based Regimen Profiler

analyzes costs and reimbursements at the treatment-regimen level, which includes both

drug and non-drug costs. In addition, the Regimen Profiler generates customized

financial-responsibility reports that enable physicians to talk to patients about their out-

of-pocket costs of care.

       86.     Non-drug costs are a critical part of the cost of administering oncology

drugs because intravenous cancer treatments often require significant time and resources

to administer. A health care professional, for example, may have to monitor a patient

receiving infusion therapy for several hours because the treatment entails significant

risks. In addition, drugs used in treatment regimens can require specialized preparation,

dosage, and disposal. In recognition of that, Medicare and other payers typically

reimburse practices for the costs of administering oncology drugs over and above what

they pay for the drugs themselves.




                                                 -26-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 31 of 70



         87.   The Regimen Profiler is valuable because it enables a practice to examine

the financial impact of an entire treatment regimen and, like the Margin Analyzer, to

compare alternative regimens to identify the one that will earn the practice the most

money.

         88.   The Regimen Profiler comprehensively models the practice-specific costs

and reimbursements associated with a given regimen. On the expense side, it accounts

for the practice’s drug-acquisition costs, as well as overhead related to drug

administration, such as staff payroll and supply costs. The tool is customizable at the

patient level, enabling a practice to adjust the number of treatment cycles, cycle length,

drug dosing, and other variable inputs that determine a regimen’s costs. And on the

reimbursement side, the Regimen Profiler takes stock of payments received from payers

for administration, lab tests, and evaluation-and-management services.

         89.   Like the Margin Analyzer, the Regimen Profiler generates an analysis—

called the “Treatment Cost & Reimbursement Analysis Report”—that enables practices

to “forecast the impact of utilizing different yet clinically equivalent regimens.” Exhibit

7 (McKesson Sell Sheet entitled “Regimen Profiler: Valuable Insight for You and Your

Patients”). Indeed, McKesson designed the Regimen Profiler to be used in conjunction

with the Margin Analyzer to

               help practices better understand their overall profitability
               by factoring in both drug and non-drug costs. For example,
               while Margin Analyzer trending reports may show that
               drug X is losing money for the practice, the associated non-
               drug revenue that can be calculated from Regimen Profiler
               may balance out the loss of the drug itself, for a net positive
               gain.
Ex. 3.

         90.   In spite of the significant value of the Regimen Profiler’s analysis—for

which a practice might otherwise pay a practice-management consultant—McKesson

charges nothing for it.




                                                -27-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 32 of 70



       C.      McKesson Acknowledges Its Business-Management Tools Have
               Significant Value
       91.     Whether used in Quarterly Business Review meetings or to promote sales

of a profitable, new drug (or a newly profitable drug), McKesson openly acknowledges

the significant value the Margin Analyzer and the Regimen Profiler have to physician

practices. For example, McKesson tells practices that the “detailed view” of their

“current drug purchasing and reimbursement trends” the Margin Analyzer provides is

“valuable information for optimizing revenue opportunities.” Ex. 2.

       92.     McKesson trains its sales representatives to communicate the Margin

Analyzer’s value to physician practices. For example, McKesson developed a list of

questions to help sales representatives start conversations with physician practices about

the Margin Analyzer. McKesson’s internal sales literature instructs:

               While customers could ask you about Margin Analyzer,
               thought-provoking questions to explore their pain points
               and needs include:

                      How do you currently analyze drug margins for
                       specific payers?

                      Do you have any processes in place that allow you
                       to review your drug margins when [Medicare] ASP
                       changes, drugs go generic or payers change
                       reimbursement?

                      Do you have a process in place to maximize your
                       economics for your supportive care medications?

                      Do you know which small selection of drugs is
                       responsible for most of your drug spend, as well as
                       for your drug margins?
Ex. 3. The Margin Analyzer, McKesson makes clear, supplies the answer to each

question.

       93.     Moreover, McKesson’s trains its sales representatives to explain how each

feature of the Margin Analyzer benefits an oncology practice. McKesson’s sales

materials summarize the Margin Analyzer’s features and benefits in this way:




                                               -28-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 33 of 70




                           Features           Benefits
                  Captures practice
                                       Difficult for practice to track as constantly
                   specific cost and
                                       changing
     reimbursement at J code level
                    Reimbursement      Monitor the contribution each payer makes to
             broken down by payer      the practice economics
                Calculates top drugs
                                       Demonstrates which drugs most affect budget
                            by spend
                Calculates top drugs
                                   Demonstrates which drugs most affect practice
             by margin contributionprofitability
                        TherapeuticDemonstrates the current trends and forecasts
      Interchange Calculator (TIC) options for improved economics via therapeutic
            for supportive therapies
                                   interchange of supportive medications
               Captures current andProvides trending of both drug cost and
           preceding quarter’s datareimbursement
                                   Provides clinical guidance to the economic
                Pharmacist support
                                   discussion
Ex. 3.

         94.   Additionally, in other contexts, the Margin Analyzer is one of a set of

business-management tools for which McKesson charges some customers, thus

demonstrating that it has independent economic value. The Margin Analyzer was first

developed by the U.S. Oncology Network, an independent business that McKesson

acquired in late 2010. USON had and continues to have a distinct business model from

McKesson’s “open market” division, whose practices are at issue in this case. Whereas

the “open market” division operates as a traditional drug wholesaler and distributor that

purchases drugs from a manufacturer and sells them to physician practices at a marked-

up rate, USON collects from its affiliated physician practices a management fee set as a

percentage of either a practice’s revenues or earnings. In exchange for that fee, USON

provides those practices a variety of tools and services, which include the Margin

Analyzer and the Regimen Profiler.

         95.   As valuable as the Margin Analyzer is to physician practices, it is just as

central to McKesson’s financial health. As the company’s leadership stated in an April

                                                 -29-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 34 of 70



2014 Powerpoint presentation, “value-added services” like the Margin Analyzer are

critical to achieving McKesson Specialty Health’s operational priority of “creat[ing]

stickiness”—or fostering loyalty—with existing customers. Exhibit 8 (McKesson

PowerPoint presentation entitled “U.S. Pharma/McKesson Specialty Health South Region

Meeting, April 15, 2014”).

       96.     Indeed, McKesson has prepared a “customer testimonial video” that

McKesson invites viewers to watch “to learn how Regimen Profiler [and] Margin

Analyzer ... have helped practices with clinical decision making, therapy management

and financial analysis.” The video offers statements from multiple McKesson customers

about the value of McKesson’s business-management tools, including the following:

              Sally Binder, Director of Operations at UCLA Community Oncology

               Practices: “[McKesson’s] not just a place where we buy drugs from, that

               you guys offer a whole lot more …. You offer tools that we can look at

               our business and apply that. There’s the Regimen Profiler where I can

               compare two regimens side by side and look at what’s the most cost

               effective .… [McKesson offers] a lot of great tools … that you can use

               both from the clinical side as well as the business side.”

              Dr. Seema Harichand Herdt, Comprehensive Cancer Center at Florida

               Hospital Memorial Medical Center: “Our practice is small. We are only

               three physicians and we practice, really, the way that I like to practice,

               which has been tremendous. I don’t see 35 patients a day. And yet I am

               profitable. And that I think rests entirely on the shoulders of the Regimen

               Profiler and the Margin Analyzer because we weren’t doing as well before

               we started utilizing those tools.”

              Dr. Harsha Vyas, Dublin Hematology & Oncology Care: McKesson’s

               business-management tools allow his practice to understand when “a

               particular drug or something we’re doing is actually causing serious


                                                -30-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 35 of 70



               financial harm to us, [that] it could be done a different way. You want to

               realize it sooner rather than later.”

              Denise Hayes, Chief Operating Officer, Redwood Regional Medical

               Group: “I would definitely, you know, talk to them about Regimen

               Profiler [and] Margin Analyzer …. You know, there is a tool within,

               within the system that is the Therapeutic Interchange and so they’re

               looking at all the supportive therapies, and they can see, you know, which

               one is more cost effective. That’s pretty powerful to be able to give them

               information that says, ‘Oh, this is how much we’re spending on this and

               maybe I should look at making another decision when all things are

               equal.’ That kind of information is powerful for a physician[.]”

              Lynn Sawyer, Practice Administrator, Hematology & Oncology

               Consultants: “Many of us forget that [drug distribution is] what

               McKesson does for us.” But the “partnership … goes beyond [that]. It’s

               all about the team. It’s all about the efficiencies in the office, to keep our

               doors open, to keep us alive.”

       97.     As the customer testimonials that McKesson itself collected demonstrate,

McKesson knows the Regimen Profiler and the Margin Analyzer have significant

independent value. Because they have significant independent value to physician

practices that purchase drugs from McKesson, and eliminate an expense those physician

practices would have otherwise incurred, they are inducements prohibited by the AKS.

In spite of that, McKesson charges its customers nothing to access and enjoy the benefits

of both tools. As a result, these tools constitute the core of McKesson’s scheme to

provide kickbacks to induce physician practices to purchase drugs from McKesson rather

than its competitors. McKesson’s conduct violates the federal Anti-Kickback Statute and

similar state laws.




                                                 -31-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 36 of 70



       D.      McKesson Uses Valuable Inducements to Knowingly Cause the
               Submission of False Claims to Federal and State Health-Insurance
               Programs
       98.     McKesson has provided oncology practices the business-management

tools described above several thousand times in the years since the company developed

them. McKesson instructed its sales representatives to provide these valuable tools to

practices that are McKesson’s current and prospective customers to induce them to

purchase pharmaceutical drugs (or to continue purchasing pharmaceutical drugs) from

McKesson. McKesson maintains records of these practices’ names, and Relator does not

presently have access to comprehensive lists of the McKesson customers who received

McKesson’s business-management tools.

       99.     Indeed, the Margin Analyzer was the centerpiece of McKesson’s

marketing campaign to its customers. For example, in a four-day sales training session

for McKesson’s Business Development Executives (salespeople responsible for acquiring

and servicing new customers), conducted by an outside consultant and attended by

several McKesson executives, McKesson instructed BDEs to organize their pitch around

McKesson’s ability to enhance the profitability of its customers. According to the sales

pitches resulting from that training session and follow-up meetings, the primary tool that

McKesson representatives were to promote in their sales pitches to emphasize that theme

was the Margin Analyzer.

       100.    In every instance, McKesson provided the Margin Analyzer and the

Regimen Profiler free of charge to oncology practices that decided, on a daily basis,

whether to buy specialty drugs from it. In exchange for these free tools, McKesson

requested that physician practices purchase drugs from the company.

       101.    Giving away valuable business-management tools at no cost induced

practices to buy drugs from McKesson rather than its competitors. It also induced those

practices to purchase the highest-margin drugs among therapeutically interchangeable

alternatives. The inducements thus produced a financial windfall for McKesson and its


                                               -32-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 37 of 70



customers, but resulted in economic harm to payers, patients, and McKesson’s

competitors.

       102.    McKesson knowingly and willfully offered and provided these valuable

business-management tools to oncology practices at no cost to induce them to buy drugs

from McKesson. Practices that received McKesson’s illegal inducements submitted

claims for reimbursement for drugs they prescribed to patients in federal and state-funded

health care programs in violation of the federal Anti-Kickback Statute and similar state

anti-kickback laws.

       103.    When McKesson intentionally decided to employ these illegal kickbacks

to promote its drugs, it knew that physician practices would routinely and necessarily file

false and fraudulent claims with the federal government and state governments when

seeking federal and state reimbursement for its pharmaceutical products. The calculation

of customer profits based on Medicare reimbursement rates for different drugs itself

demonstrates McKesson’s knowledge that those customers would submit claims for

reimbursement from government health care programs.

       104.    Medicare and Medicaid claims for the payment of McKesson’s specialty

drugs induced by illegal kickbacks are submitted to the United States and the States by

oncology practices that fill patient prescriptions and administer the drugs. Because drug

prescriptions induced by illegal kickbacks are not eligible for federal or state

reimbursement, the submission of reimbursement claims for such products is a false or

fraudulent claim under the federal False Claims Act and analogous state false-claims

statutes. Because it knowingly caused false or fraudulent claims to be filed due to its

illegal kickback practices, McKesson is liable under the federal False Claims Act and

analogous state laws.

       105.    McKesson knows that kickback-induced prescriptions are not eligible for

reimbursement from federal and state health care programs. Indeed, McKesson’s own

code of conduct states that “there are many laws intended to protect against fraud, waste,


                                                -33-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 38 of 70



and abuse in healthcare,” and that McKesson “compl[ies] with these laws by not offering

things of value ... which may improperly influence the decisions of Healthcare

Professionals.” Moreover, the annual reports McKesson files with the United States

Securities and Exchange Commission acknowledge that McKesson is subject to federal

and state laws and regulations that prohibit it from offering or paying any remuneration to

induce the ordering or purchasing of items or services that Medicare, Medicaid, and other

government-sponsored health care programs pay for in any way. As this demonstrates,

McKesson was aware that it was unlawful to offer “things of value” as inducements to

customers; as set forth above, McKesson was aware of—and touted—the value of the

business-management tools that it used as customer inducements and provided customers

at no charge.

       106.     McKesson’s illegal kickbacks caused the submission of false or fraudulent

claims to federal and state health-insurance programs from which McKesson

substantially benefitted. Each prescription written as a result of McKesson’s illegal

inducements is a false or fraudulent record or statement. Each claim for reimbursement

for illegally induced prescriptions submitted to a federal health-insurance program is a

false or fraudulent claim for payment. The submission of false claims was not only

foreseeable, but an intended result of McKesson’s illegal kickbacks. As a result, all

claims that arise from McKesson’s kickback scheme are false and violate the federal

False Claims Act and analogous state laws.

VIII. CAUSES OF ACTION
                                          Count I

                                     False Claims Act

                             31 U.S.C. §§ 3729(a)(1)(A)-(B)

       107.     Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.




                                               -34-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 39 of 70



       108.    This is a claim for treble damages and penalties under the False Claims

Act, 31 U.S.C. §3729, et seq., as amended.

       109.    Defendants knowingly have presented, or have caused to be presented,

false or fraudulent claims for payment to the United States, in violation of 31 U.S.C.

§ 3729(a)(1)(A).

       110.    Defendants knowingly have made or used, or caused to be made or used,

false records or statements to get the United States to pay or approve false or fraudulent

claims, in violation of 31 U.S.C. § 3729(a)(1)(B).

       111.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the United States

presented the false claims. Relator has no control over such entities and no access to

records they possess.

       112.    The United States Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       113.    Defendants have damaged, and continue to damage, the United States in a

substantial amount to be determined at trial.

       114.    Additionally, the United States is entitled to the maximum penalty of up to

$11,000 for each and every violation alleged herein.


                                         Count II

                              California False Claims Law

                           Cal. Gov’t Code §§ 12651(a)(1)–(2)

       115.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       116.    This is a claim for treble damages and penalties under the California False

Claims Law.



                                                -35-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 40 of 70



       117.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the California State Government for payment or approval.

       118.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the California State

Government to approve and pay such false and fraudulent claims.

       119.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       120.    The California State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       121.    Defendants have damaged, and continue to damage, the State of California

in a substantial amount to be determined at trial.

       122.    Additionally, the California State Government is entitled to the maximum

penalty of $10,000 for each and every violation alleged herein.



                                         Count III
                          Colorado Medicaid False Claims Act
                         Colo. Rev. Stat. §§ 25.5-4-305(1)(a)–(b)

       123.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       124.    This is a claim for treble damages and penalties under the Colorado

Medicaid False Claims Act.

       125.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Colorado State Government for payment or approval.




                                                -36-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 41 of 70



       126.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Colorado State

Government to approve and pay such false and fraudulent claims.

       127.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       128.    The Colorado State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       129.    Defendants have damaged, and continue to damage, the State of Colorado

in a substantial amount to be determined at trial.

       130.    Additionally, the Colorado State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.



                                         Count IV

                              Connecticut False Claims Act

                         Conn. Gen. Stat. §§ 17b-301b(a)(1)–(2)
       131.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       132.    This is a claim for treble damages and penalties under the Connecticut

False Claims Act.

       133.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Connecticut State Government for payment or approval.

       134.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Connecticut State

Government to approve and pay such false and fraudulent claims.


                                                -37-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 42 of 70



       135.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       136.    The Connecticut State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       137.    Defendants have damaged, and continue to damage, the State of

Connecticut in a substantial amount to be determined at trial.

       138.    Additionally, the Connecticut State Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.

                                         Count V

                      Delaware False Claims and Reporting Act

                               6 Del C. §§ 1201(a)(1)–(2)

       139.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       140.    This is a claim for treble damages and penalties under the Delaware False

Claims and Reporting Act.

       141.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Delaware State Government for payment or approval.

       142.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Delaware State

Government to approve and pay such false and fraudulent claims.

       143.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.


                                               -38-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 43 of 70



       144.    The Delaware State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       145.    Defendants have damaged, and continue to damage, the State of Delaware

in a substantial amount to be determined at trial.

       146.    Additionally, the Delaware State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.

                                         Count VI

                                Florida False Claims Act

                           Fla. Stat. Ann. §§ 68.082(2)(a)–(b)

       147.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       148.    This is a claim for treble damages and penalties under the Florida False

Claims Act.

       149.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Florida State Government for payment or approval.

       150.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Florida State

Government to approve and pay such false and fraudulent claims.

       151.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       152.    The Florida State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.




                                                -39-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 44 of 70



       153.    Defendants have damaged, and continue to damage, the State of Florida in

a substantial amount to be determined at trial.

       154.    Additionally, the Florida State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.

                                        Count VII

                       Georgia State False Medicaid Claims Act

                         Ga. Code Ann. §§ 49-4-168.1(a)(1)–(2)

       155.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       156.    This is a claim for treble damages and penalties under the Georgia State

False Medicaid Claims Act.

       157.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Georgia State Government for payment or approval.

       158.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Georgia State

Government to approve and pay such false and fraudulent claims.

       159.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       160.    The Georgia State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       161.    Defendants have damaged, and continue to damage, the State of Georgia

in a substantial amount to be determined at trial.

       162.    Additionally, the Georgia State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.


                                                  -40-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 45 of 70



                                        Count VIII

                                Hawaii False Claims Act

                           Haw. Rev. Stat. §§ 661-21(a)(1)–(2)

       163.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       164.    This is a claim for treble damages and penalties under the Hawaii False

Claims Act.

       165.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Hawaii State Government for payment or approval.

       166.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Hawaii State

Government to approve and pay such false and fraudulent claims.

       167.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       168.    The Hawaii State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       169.    Defendants have damaged, and continue to damage, the State of Hawaii in

a substantial amount to be determined at trial.

       170.    Additionally, the Hawaii State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                                  -41-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 46 of 70



                                         Count IX

                  Illinois Whistleblower Reward and Protection Act

                       740 Ill. Comp. Stat. §§ 175/3(a)(1)(A)–(B)

       171.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       172.    This is a claim for treble damages and penalties under the Illinois

Whistleblower Reward and Protection Act.

       173.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Illinois State Government for payment or approval.

       174.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Illinois State

Government to approve and pay such false and fraudulent claims.

       175.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       176.    The Illinois State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       177.    Defendants have damaged, and continue to damage, the State of Illinois in

a substantial amount to be determined at trial.

       178.    Additionally, the Illinois State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                                  -42-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 47 of 70



                                         Count X

               Indiana False Claims and Whistleblower Protection Act

                         Ind. Code Ann. §§ 5-11-5.5-2(b)(1)–(2)

       179.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       180.    This is a claim for treble damages and penalties under the Indiana False

Claims and Whistleblower Protection Act.

       181.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Indiana State Government for payment or approval.

       182.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Indiana State

Government to approve and pay such false and fraudulent claims.

       183.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       184.    The Indiana State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       185.    Defendants have damaged, and continue to damage, the State of Indiana in

a substantial amount to be determined at trial.

       186.    Additionally, the Indiana State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                                  -43-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 48 of 70



                                        Count XI

                                 Iowa False Claims Act

                              Iowa Code §§ 685.2(1)(a)–(b)

       187.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       188.    This is a claim for treble damages and penalties under the Iowa False

Claims Act.

       189.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Iowa State Government for payment or approval.

       190.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Iowa State Government

to approve and pay such false and fraudulent claims.

       191.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       192.    The Iowa State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       193.    Defendants have damaged, and continue to damage, the State of Iowa in a

substantial amount to be determined at trial.

       194.    Additionally, the Iowa State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                                -44-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 49 of 70



                                        Count XII

                Louisiana Medical Assistance Programs Integrity Law

                            La. Rev. Stat. §§ 46:438.3(A)–(B)

       195.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       196.    This is a claim for treble damages and penalties under the Louisiana

Medical Assistance Programs Integrity Law.

       197.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Louisiana State Government for payment or approval.

       198.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Louisiana State

Government to approve and pay such false and fraudulent claims.

       199.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       200.    The Louisiana State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       201.    Defendants have damaged, and continue to damage, the State of Louisiana

in a substantial amount to be determined at trial.

       202.    Additionally, the Louisiana State Government is entitled to the maximum

penalty of $10,000 for each and every violation alleged herein.




                                                -45-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 50 of 70



                                        Count XIII

                           Maryland False Health Claims Act

                     Md. Code Ann., Health-Gen. §§ 2-602(a)(1)–(2)

       203.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       204.    This is a claim for treble damages and penalties under the Maryland False

Health Claims Act.

       205.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Maryland State Government for payment or approval.

       206.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Maryland State

Government to approve and pay such false and fraudulent claims.

       207.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       208.    The Maryland State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       209.    Defendants have damaged, and continue to damage, the State of Maryland

in a substantial amount to be determined at trial.

       210.    Additionally, the Maryland State Government is entitled to the maximum

penalty of $10,000 for each and every violation alleged herein.




                                                -46-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 51 of 70



                                       Count XIV

                           Massachusetts False Claims Law

                        Mass. Gen. Laws ch. 12, §§ 5B(a)(1)–(2)

       211.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       212.    This is a claim for treble damages and penalties under the Massachusetts

False Claims Law.

       213.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Massachusetts State Government for payment or approval.

       214.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Massachusetts State

Government to approve and pay such false and fraudulent claims.

       215.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       216.    The Massachusetts State Government, unaware of the falsity of the

records, statements, and claims that Defendants made or caused to be made, paid and

continues to pay the claims that would not be paid but for Defendants’ illegal conduct.

       217.    Defendants have damaged, and continue to damage, the State of

Massachusetts in a substantial amount to be determined at trial.

       218.    Additionally, the Massachusetts State Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.




                                               -47-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 52 of 70



                                        Count XV

                          Michigan Medicaid False Claims Act

                          Mich. Comp. Laws §§ 400.601 et seq.

       219.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       220.    This is a claim for treble damages and penalties under the Michigan

Medicaid False Claims Act.

       221.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Michigan State Government for payment or approval.

       222.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Michigan State

Government to approve and pay such false and fraudulent claims.

       223.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       224.    The Michigan State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       225.    Defendants have damaged, and continue to damage, the State of Michigan

in a substantial amount to be determined at trial.

       226.    Additionally, the Michigan State Government is entitled to the maximum

penalty of $10,000 for each and every violation alleged herein.




                                                -48-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 53 of 70



                                       Count XVI

                              Minnesota False Claims Act

                            Minn. Stat. §§ 15C.02(a)(1)–(2)

       227.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       228.    This is a claim for treble damages and penalties under the Minnesota False

Claims Act.

       229.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Minnesota State Government for payment or approval.

       230.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Minnesota State

Government to approve and pay such false and fraudulent claims.

       231.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       232.    The Minnesota State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       233.    Defendants have damaged, and continue to damage, the State of

Minnesota in a substantial amount to be determined at trial.

       234.    Additionally, the Minnesota State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                               -49-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 54 of 70



                                       Count XVII

                               Montana False Claims Act

                         Mont. Code Ann. §§ 17-8-403(1)(a)–(b)

       235.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       236.    This is a claim for treble damages and penalties under the Montana False

Claims Act.

       237.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Montana State Government for payment or approval.

       238.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Montana State

Government to approve and pay such false and fraudulent claims.

       239.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       240.    The Montana State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       241.    Defendants have damaged, and continue to damage, the State of Montana

in a substantial amount to be determined at trial.

       242.    Additionally, the Montana State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                                -50-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 55 of 70



                                       Count XVIII

                                Nevada False Claims Act

                       Nev. Rev. Stat. Ann. §§ 357.040(1)(a)–(b)

       243.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       244.    This is a claim for treble damages and penalties under the Nevada False

Claims Act.

       245.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Nevada State Government for payment or approval.

       246.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Nevada State

Government to approve and pay such false and fraudulent claims.

       247.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       248.    The Nevada State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       249.    Defendants have damaged, and continue to damage, the State of Nevada in

a substantial amount to be determined at trial.

       250.    Additionally, the Nevada State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                                  -51-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 56 of 70



                                       Count XIX

                           New Hampshire False Claims Act

                      N.H. Rev. Stat. Ann. §§ 167:61-b(I)(a)–(b)

       251.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       252.    This is a claim for treble damages and penalties under the New Hampshire

False Claims Act.

       253.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the New Hampshire State Government for payment or approval.

       254.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the New Hampshire State

Government to approve and pay such false and fraudulent claims.

       255.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       256.    The New Hampshire State Government, unaware of the falsity of the

records, statements, and claims that Defendants made or caused to be made, paid and

continues to pay the claims that would not be paid but for Defendants’ illegal conduct.

       257.    Defendants have damaged, and continue to damage, the State of New

Hampshire in a substantial amount to be determined at trial.

       258.    Additionally, the New Hampshire State Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.




                                               -52-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 57 of 70



                                        Count XX

                              New Jersey False Claims Act

                              N.J. Stat. §§ 2A:32C-3(a)–(b)

       259.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       260.    This is a claim for treble damages and penalties under the New Jersey

False Claims Act.

       261.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the New Jersey State Government for payment or approval.

       262.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the New Jersey State

Government to approve and pay such false and fraudulent claims.

       263.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       264.    The New Jersey State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       265.    Defendants have damaged, and continue to damage, the State of New

Jersey in a substantial amount to be determined at trial.

       266.    Additionally, the New Jersey State Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.




                                                -53-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 58 of 70



                                       Count XXI

                        New Mexico Medicaid False Claims Act

                         N.M. Stat. Ann. §§ 27-14-4(A) & (C)

       267.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       268.    This is a claim for treble damages and penalties under the New Mexico

Medicaid False Claims Act.

       269.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the New Mexico State Government for payment or approval.

       270.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the New Mexico State

Government to approve and pay such false and fraudulent claims.

       271.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       272.    The New Mexico State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       273.    Defendants have damaged, and continue to damage, the State of New

Mexico in a substantial amount to be determined at trial.

       274.    Additionally, the New Mexico State Government is entitled to the

maximum penalty of $10,000 for each and every violation alleged herein.




                                               -54-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 59 of 70



                                       Count XXII

                              New York False Claims Act

                            N.Y. State Fin. §§ 189(1)(a)–(b)

       275.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       276.    This is a claim for treble damages and penalties under the New York False

Claims Act.

       277.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the New York State Government for payment or approval.

       278.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the New York State

Government to approve and pay such false and fraudulent claims.

       279.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       280.    The New York State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       281.    Defendants have damaged, and continue to damage, the State of New

York in a substantial amount to be determined at trial.

       282.    Additionally, the New York State Government is entitled to the maximum

penalty of $12,000 for each and every violation alleged herein.




                                               -55-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 60 of 70



                                       Count XXIII

                            North Carolina False Claims Act

                           N.C. Gen. Stat. §§ 1-607(a)(1)–(2)

       283.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       284.    This is a claim for treble damages and penalties under the North Carolina

False Claims Act.

       285.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the North Carolina State Government for payment or approval.

       286.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the North Carolina State

Government to approve and pay such false and fraudulent claims.

       287.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       288.    The North Carolina State Government, unaware of the falsity of the

records, statements, and claims that Defendants made or caused to be made, paid and

continues to pay the claims that would not be paid but for Defendants’ illegal conduct.

       289.    Defendants have damaged, and continue to damage, the State of North

Carolina in a substantial amount to be determined at trial.

       290.    Additionally, the North Carolina State Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.




                                               -56-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 61 of 70



                                      Count XXIV

                         Oklahoma Medicaid False Claims Act

                         Okla. Stat. tit. 63 §§ 5053.1(B)(1)–(2)

       291.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       292.    This is a claim for treble damages and penalties under the Oklahoma

Medicaid False Claims Act.

       293.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Oklahoma State Government for payment or approval.

       294.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Oklahoma State

Government to approve and pay such false and fraudulent claims.

       295.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       296.    The Oklahoma State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       297.    Defendants have damaged, and continue to damage, the State of

Oklahoma in a substantial amount to be determined at trial.

       298.    Additionally, the Oklahoma State Government is entitled to the maximum

penalty of $11,000 for each and every violation alleged herein.




                                               -57-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 62 of 70



                                         Count XV

                             Rhode Island False Claims Act

                           R.I. Gen. Laws §§ 9-1.1-3(a)(1)–(2)

       299.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       300.    This is a claim for treble damages and penalties under the Rhode Island

False Claims Act.

       301.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Rhode Island State Government for payment or approval.

       302.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Rhode Island State

Government to approve and pay such false and fraudulent claims.

       303.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       304.    The Rhode Island State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       305.    Defendants have damaged, and continue to damage, the State of Rhode

Island in a substantial amount to be determined at trial.

       306.    Additionally, the Rhode Island State Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.




                                                -58-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 63 of 70



                                        Count XVI

       Tennessee False Claims Act and Tennessee Medicaid False Claims Act

           Tenn. Code Ann. §§ 4-18-103(a)(1)–(2) and §§ 71-5-182(a)(1)(A)–(B)

       307.     Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       308.     This is a claim for treble damages and penalties under Tennessee False

Claims Act and Tennessee Medicaid False Claims Act.

       309.     Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Tennessee State Government for payment or approval.

       310.     Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Tennessee State

Government to approve and pay such false and fraudulent claims.

       311.     Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       312.     The Tennessee State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       313.     Defendants have damaged, and continue to damage, the State of

Tennessee in a substantial amount to be determined at trial.

       314.     Additionally, the Tennessee State Government is entitled to the maximum

penalties pursuant to the Tennessee False Claims Act and the Tennessee Medicaid False

Claims Act for each and every violation alleged herein.




                                                -59-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 64 of 70



                                       Count XVII

                        Texas Medicaid Fraud Prevention Law

                          Tex. Hum. Res. Code Ann. § 36.002

       315.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       316.    This is a claim for treble damages and penalties under the Texas Medicaid

Fraud Prevention Law.

       317.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Texas State Government for payment or approval.

       318.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Texas State Government

to approve and pay such false and fraudulent claims.

       319.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       320.    The Texas State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       321.    Defendants have damaged, and continue to damage, the State of Texas in a

substantial amount to be determined at trial.

       322.    Additionally, the Texas State Government is entitled to the maximum

penalty of $10,000 for each and every violation alleged herein.




                                                -60-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 65 of 70



                                       Count XVIII

                         Virginia Fraud Against Taxpayers Act

                         Va. Code Ann. §§ 8.01-216.3(A)(1)–(2)

       323.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       324.    This is a claim for treble damages and penalties under the Virginia Fraud

Against Taxpayers Act.

       325.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Virginia State Government for payment or approval.

       326.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Virginia State

Government to approve and pay such false and fraudulent claims.

       327.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       328.    The Virginia State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       329.    Defendants have damaged, and continue to damage, the State of Virginia

in a substantial amount to be determined at trial.

       330.    Additionally, the Virginia State Government is entitled to the maximum

penalty of $10,000 for each and every violation alleged herein.




                                                -61-
                                            COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 66 of 70



                                      Count XXIX

                 Washington State Medicaid Fraud False Claims Act

                        Wash. Rev. Code §§ 74.66.020(1)(a)–(b)

       331.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       332.    This is a claim for treble damages and penalties under the Washington

State Medicaid Fraud False Claims Act.

       333.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Washington State Government for payment or approval.

       334.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Washington State

Government to approve and pay such false and fraudulent claims.

       335.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       336.    The Washington State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       337.    Defendants have damaged, and continue to damage, the State of

Washington in a substantial amount to be determined at trial.

       338.    Additionally, the Washington State Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.




                                               -62-
                                           COMPLAINT
     Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 67 of 70



                                       Count XXX

                  Wisconsin False Claims for Medical Assistance Act

                              Wis. Stat §§ 20.931(2)(a)–(b)

       339.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       340.    This is a claim for treble damages and penalties under the Wisconsin False

Claims for Medical Assistance Act.

       341.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the Wisconsin State Government for payment or approval.

       342.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the Wisconsin State

Government to approve and pay such false and fraudulent claims.

       343.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the state presented the

false claims. Relator has no control over such entities and no access to records they

possess.

       344.    The Wisconsin State Government, unaware of the falsity of the records,

statements, and claims that Defendants made or caused to be made, paid and continues to

pay the claims that would not be paid but for Defendants’ illegal conduct.

       345.    Defendants have damaged, and continue to damage, the State of

Wisconsin in a substantial amount to be determined at trial.

       346.    Additionally, the Wisconsin State Government is entitled to the maximum

penalty of $10,000 for each and every violation alleged herein.




                                               -63-
                                           COMPLAINT
      Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 68 of 70



                                      Count XXXI

                         District of Columbia False Claims Act

                            D.C. Code §§ 2-381.02(a)(1)–(2)

       347.    Relator realleges and incorporates by reference the allegations contained

in paragraphs 1 through 106 above as though fully set forth herein.

       348.    This is a claim for treble damages and penalties under the District of

Columbia False Claims Act.

       349.    Defendant knowingly presented, or caused to be presented, false or

fraudulent claims to the District of Columbia Government for payment or approval.

       350.    Defendant knowingly made, used, or caused to be made or used false

records and statements, and omitted material facts, to induce the District of Columbia

Government to approve and pay such false and fraudulent claims.

       351.    Relator cannot now identify all of the false claims for payment that

Defendants’ conduct caused, as numerous separate entities across the District of

Columbia presented the false claims. Relator has no control over such entities and no

access to records they possess.

       352.    The District of Columbia Government, unaware of the falsity of the

records, statements, and claims that Defendants made or caused to be made, paid and

continues to pay the claims that would not be paid but for Defendants’ illegal conduct.

       353.    Defendants have damaged, and continue to damage, the District of

Columbia in a substantial amount to be determined at trial.

       354.    Additionally, the District of Columbia Government is entitled to the

maximum penalty of $11,000 for each and every violation alleged herein.

IX.    PRAYER
       WHEREFORE, Relator prays for judgment against Defendants as follows:

       1.      That Defendants cease and desist from violating 31 U.S.C. § 3729 et seq.,

and the analogous State statutes set forth above;


                                               -64-
                                           COMPLAINT
Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 69 of 70
Case 1:15-cv-00903-RA Document 20 Filed 05/29/20 Page 70 of 70




                            PHILLIPS & COHEN LLP
                            100 The Embarcadero, Suite 300
                            San Francisco, CA 94105
                            Tel: (415) 836-9000
                            Fax: (415) 836-9001

                            Attorneys for Qui Tam Plaintiff Adam Hart




                                -66-
                             COMPLAINT
